DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/500286, filed on 1/30/2017.

Information Disclosure Statement
The information disclosure statements (IDS) were filed with the application on 3/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Senba (US Patent # 6,614,998).
As to claim 1, Senba (Figs. 1 and 3-5) discloses an image pickup apparatus comprising:
a camera (electronic camera 10) having an aperture (diaphragm 13) configured to capture a subject (subject image) and obtain a captured image of the subject (subject image) (Col. 2, line 63-Col. 3, line 8);
a display (displaying device 20) configured to display (displays) the captured image (image) (Col. 3, lines 13-25);
a processor (CPU 18) configured to extract the subject (subject image) from the captured image (image) displayed on the display (20), track (longest distance and the shortest distance among the subject distances) and focus the subject (subject image) that is extracted (Col. 6, lines 12-33); and
a memory interface (recording device 22) configured to store (store) the captured image (image) on a memory (22) (Col. 3, lines 13-25),
wherein the processor (18) is configured to control the aperture (13) to change an aperture value (f-number) of the aperture (13) from a first aperture value (f-number) to a second aperture value (f-number) when the captured image (image) is stored in the memory (22) (Col. 3, lines 52-65, Col. 4, lines 40-49, and Col. 6, lines 17-33).
As to claim 2, Senba teaches wherein the processor (18) is configured to control the aperture (13) to set the aperture value (f-number) of the aperture (13) as the first aperture value (f-number) when tracking (longest distance and the shortest distance among the subject distances) and focusing the subject (subject image) (Col. 4, lines 30-49 and Col. 6, lines 12-33).
As to claim 3, Senba teaches further comprising a shutter button (shutter release button) configured to receive a user operation (fully pushed) for storing (perform a shooting) the captured image (image) on the memory (22), wherein, when the shutter button (shutter release button) is partially pressed (half pushed), the processor (18) is configured to control the aperture (13) to set the aperture value (f-number) of the aperture (13) as the first aperture value (f-number) and track (longest distance and the shortest distance among the subject distances) and focus the subject (subject image) that is extracted (Col. 6, lines 12-33 and Col. 6, lines 17-33).
As to claim 4, Senba teaches wherein when the shutter button (shutter release button) is fully pressed (fully pushed), the processor (18) is configured to control the aperture (13) to set the aperture value (f-number) of the aperture (13) as the second aperture value (f-number) and control the memory interface (22) to store the captured image (image) on the memory (22) (Col. 6, lines 12-33 and Col. 6, lines 17-33).
As to claim 5, Senba (Fig. 4) teaches wherein the first aperture value (Fa (full aperture)) is larger than the second aperture value (Fd (minimum aperture)) (Col. 6, lines 37-48).
As to claim 6, this claim differs from claim 1 only in that claim 1 is an image pickup apparatus claim whereas claim 6 is a method claim.  Thus claim 6 is analyzed as previously discussed with respect to claim 1 above.  
As to claims 7-10, these claims differ from claims 2-5 only in that claims 2-5 depend on claim 1 whereas claims 7-10 depend on claim 6.  Thus claim 7-10 are analyzed as previously discussed with respect to claims 2-5 above.  

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above.  Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply.  In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26965/4/2022